Citation Nr: 0528658	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-29 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right carpal tunnel syndrome, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected left carpal tunnel syndrome, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected left ear hearing loss.

4.  Entitlement to an increased disability rating for 
service-connected low back pain syndrome, currently evaluated 
as 20 percent disabling.
 
5.  Entitlement to an increased (compensable) disability 
rating for service-connected tinea pedis.





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

Procedural history

The veteran served on active duty from December 1990 to April 
1998.

Service connection was granted for left ear hearing loss and 
tinea pedis in a November 1998 rating decision; 
noncompensable (zero percent) disability ratings were 
assigned.  The November 1998 rating decision also denied 
service connection for bilateral carpal tunnel syndrome and 
low back pain syndrome.  

The veteran provided testimony to a hearing officer at the RO 
in September 1999.  In a March 2000 supplemental statement of 
the case (SSOC), the hearing officer granted service 
connection for left carpal tunnel syndrome and right carpal 
tunnel syndrome; separate noncompensable disability ratings 
were assigned.  
Service connection for a back condition was denied, and the 
previously assigned noncompensable ratings for tinea pedis 
and left ear hearing loss were continued.
 
In a July 2001 rating decision, service connection was 
granted for low back pain syndrome; a 20 percent disability 
rating was assigned.  The July 2001 rating decision also 
increased both the veteran's right and left carpal tunnel 
syndrome ratings to 10 percent disabling.

This appeal was perfected with the timely submission of 
substantive appeals (VA Form 9) in July 2003 [in regards to 
the low back, tinea pedis and carpal tunnel syndrome claims] 
and September 2003 [in regards to the left ear hearing loss 
claim].  

This case was previously before the Board in January 2005.  
At that time, the case was remanded in order to schedule the 
veteran for a Travel Board hearing.
The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issues at a personal hearing, 
held by means of video teleconferencing, in August 2005.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

Issue not on appeal

The veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) was denied in a November 2002 rating 
decision.  In an April 2005 rating decision, the RO denied 
service connection for hemorrhoids.  To the Board's 
knowledge, the veteran has not disagreed with those 
decisions.  Accordingly, they are not in appellate status and 
will be discussed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


Remanded issues

The issues of entitlement to an increased disability rating 
for service-connected low back pain syndrome and entitlement 
to an increased disability rating for service-connected tinea 
pedis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's carpal tunnel syndrome of the right hand is 
manifested by no more than mild paralysis of the median 
nerve.

2.  The veteran's carpal tunnel syndrome of the left hand is 
manifested by no more than mild paralysis of the median 
nerve.

3.  The veteran's hearing loss is currently manifested by no 
more than level IV hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
carpal tunnel syndrome of the right hand are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2004).

2.  The criteria for an increased disability rating for 
carpal tunnel syndrome of the left hand are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2004).

3.  The criteria for an increased disability rating for left 
ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA) [codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The 
VCAA eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2003 statement of the case (SOC) in 
regards to the carpal tunnel syndrome claims and the 
September 2003 SOC in regards to the left ear hearing loss 
claim of the pertinent law and regulations, of the need to 
submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, a letter was sent to the veteran dated 
October 18, 2002 by the RO which was specifically intended to 
address the requirements of the VCAA.  The October 2002 
letter detailed the evidentiary requirements for increased 
rating claims, specifically noting:  "To establish 
entitlement for an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."  See the 
October 18, 2002 VCAA letter, page 4.

Thus, the October 2002 letter, along with the July 2003 and 
September 2003 SOCs, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The October 
2002 letter notified the veteran that "if they are needed 
for your claim, we're requesting all records held by Federal 
agencies to include your service medical records or other 
military records, and medical records at VA hospitals."  See 
the October 18, 2002 VCAA letter, page 4.  In addition, the 
October 2002 letter asked the veteran to furnish dates and 
places of treatment at VA facilities, and informed the 
veteran that a VA medical examination would be scheduled if 
necessary to make a decision on his claims.  Id., pages 1 and 
4.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The October 2002 letter indicated that VA will make 
reasonable efforts to obtain "private records or evidence 
necessary to support your claim[s].  We'll tell you if we are 
unable to get records that we requested."  See the October 
18, 2002 VCAA letter, page 4.  The veteran was asked to 
complete and sign a VA Form 21-4142, Authorization and 
Consent to Release Information, for each health care provider 
so that the RO could request treatment records, adding that 
"you may want to obtain and send us the information 
yourself."  Id. at 2.  The October 2002 letter also 
emphasized:  "You must give us enough information about 
these records so that we can request them from the agency or 
person who has them.  It's still your responsibility to 
support your claim with appropriate evidence."  
Id. at 1.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The October 2002 letter stated:  "You 
showed on your application no history of treatment received 
after military service.  Please review your records and make 
certain you haven't overlooked any important evidence.  We 
need a recent medical report showing findings, diagnosis and 
treatment for each disability.  Send us any medical reports 
you have."  See the October 18, 2002 VCAA letter, page 1.  
The Board believes that this request complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
certain of the veteran's claims were initially adjudicated by 
the RO in November 1998 and in September 2000, prior to the 
enactment of the VCAA in November 2000.  Furnishing the 
veteran with VCAA notice prior to such initial adjudication 
was clearly an impossibility; VA's General Counsel has held 
that the failure to do so does not constitute error.  See 
VAOGCPREC 7-2004.  Subsequent to furnishing the veteran with 
the VCAA letter in October 2002, the RO readjudicated his 
claims in July 2003 and September 2003, after he had been 
accorded the opportunity to present evidence and argument in 
support of his claim.  Thus, any VCAA notice deficiency has 
been rectified.

Moreover, the veteran has not alleged any prejudice with 
respect to VCAA notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the three claims, which are the subjects of this 
decision, and that there is no reasonable possibility that 
further assistance would aid in substantiating them.  The 
veteran was provided VA examinations in August 1998, November 
2002 and January 2003, the results of which will be referred 
to below.  The reports of the medical examinations reflect 
that the examiners recorded the veteran's past medical 
history, noted his current complaints, conducted physical 
evaluations and rendered appropriate diagnoses and opinions.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran provided testimony to 
the undersigned Veterans Law Judge in August 2005 through 
video teleconferencing.

Accordingly, the Board will proceed to a decision on the 
merits as to three of the issues on appeal, discussed 
immediately below.

1.  Entitlement to an increased disability rating for 
service-connected right carpal tunnel syndrome, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected left carpal tunnel syndrome, currently 
evaluated as 10 percent disabling.

Because these two issues involve the application of identical 
law to virtually identical facts, the Board will address them 
simultaneously.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Fenderson considerations 

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.

Specific rating criteria

The veteran is currently assigned separate 10 percent 
evaluations for his right and left carpal tunnel syndrome, 
under 38 C.F.R. § 4.124a, Diagnostic Code 8515 [median nerve, 
paralysis of].  The Board observes in passing that the 
veteran's right upper extremity is his major or dominant 
extremity.  See 38 C.F.R. § 4.69 (2004) [a distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes, and only one hand is to be 
considered major].

Diagnostic Code 8515 [paralysis of the median nerve] provides 
a 70 percent disability rating for the major extremity, and a 
60 percent rating for the minor extremity, if paralysis is 
complete.  The factors indicative of complete paralysis 
consist of the hand inclined to the ulnar side; the index and 
middle fingers more extended than normally; considerable 
atrophy of the muscles of the thenar eminence; the thumb in 
the plane of the hand (ape hand); incomplete and defective 
pronation; absence of flexion of the index finger and feeble 
flexion of the middle finger; inability to make a fist; index 
and middle fingers remain extended; inability to flex the 
distal phalanx of the thumb; defective opposition and 
abduction of the thumb, at right angles to the palm; flexion 
of the wrist weakened; pain with trophic disturbances.  38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2004).

If paralysis is incomplete, the diagnostic code provides a 50 
percent rating for severe disability in the major extremity, 
and a 40 percent rating for severe disability in the minor 
extremity.  For moderate incomplete paralysis, a 30 percent 
rating applies for the major extremity and a 20 percent 
rating applies for the minor extremity.  A 10 percent 
disability rating is applicable for mild incomplete paralysis 
of either extremity.  Id.

The Board observes that the words "moderate" and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2004).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988) 871.

Analysis

The veteran is seeking increased evaluations for his service-
connected right and left carpal tunnel syndrome.  He 
essentially contends that the symptomatology associated with 
his carpal tunnel syndrome is more severe than that 
contemplated by the currently assigned 10 percent disability 
ratings.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
veteran, Diagnostic Code 8515 is the most appropriate 
diagnostic code by which to evaluate his bilateral carpal 
tunnel syndrome.  Neither the veteran or his representative 
has suggested that any other diagnostic code would be more 
appropriate.  Therefore, the Board will continue to employ 
Diagnostic Code 8515.
Schedular rating

After a careful review of the evidence, the Board has 
concluded that the veteran does not meet the schedular 
criteria for a 20 percent (minor extremity) or 30 percent 
(major extremity) disability rating under Diagnostic Code 
8515.  Specifically, the veteran does not have a moderate 
paralysis of the median nerve in either his right or left 
hand.  As explained immediately below, the medical evidence 
of record indicates that the veteran's bilateral carpal 
tunnel syndrome has been characterized as mild, with 
complaints of numbness but no paralysis.  

During a November 2002 VA examination, the veteran complained 
of a numbness in both hands after 15 minutes of typing that 
was relieved with 15 minutes of rest.  Strength and sensation 
in both hands were intact, with 5/5 grip strength and deep 
tendon reflexes that were 2+ and symmetrical.  Tinel's sign 
was negative.  The examiner specifically noted that other 
than the veteran's complaints of numbness, he was 
"asymptomatic."  A diagnosis of mild bilateral carpal 
tunnel syndrome was made at that time.  

The VA examination findings, or lack thereof, certainly do 
not correlate paralysis of the median nerve to support an 
increased disability rating under Diagnostic Code 8515 for 
either extremity.  In particular, the Board notes that his 
grip strength is normal and that the examiner specifically 
characterized the disability as "asymptomatic" aside from 
subjective complaints of numbness.  

The veteran has presented no other medical evidence that his 
carpal tunnel syndrome is moderate for rating purposes other 
than his testimony that his carpal tunnel syndrome was 
"moderate."  See the personal hearing transcript, page 10.  
However, he has offered no competent medical proof of such.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for benefits].  

The veteran is competent to report symptoms such as numbness 
in his hands.  The veteran is not, however competent to 
assess the severity of his disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  In any event, the veteran's own 
self report of numbness after typing for 15 minutes, with 
relief upon ceasing that activity, is consistent with mild 
disability.  

The Board hastens to add that it does not doubt that the 
veteran's carpal tunnel syndrome cause him some difficulty at 
work.  However, this is compensated 
by the 10 percent ratings which are currently assigned.

Accordingly, the criteria for a 20 or 30 percent disability 
rating for carpal tunnel syndrome under Diagnostic Code 8515 
have not been met.

Additionally, as the veteran does not meet the criteria for a 
20 or 30 percent disability rating under Diagnostic Code 8515 
for moderate paralysis of the median nerve, it follows that 
he does not meet the 30, 40, 50, 60 or 70 percent disability 
ratings for severe incomplete and complete paralysis of the 
median nerve under Diagnostic Code 8515.  
Fenderson considerations

The medical evidence of record appears to support the 
proposition that the veteran's service-connected bilateral 
carpal tunnel syndrome loss has not changed appreciably since 
the veteran filed his initial claim.  There appears to have 
been no findings and no evidence which would allow for the 
assignment of an increased disability rating at any time 
during the period of time here under consideration.    Based 
on the record, the Board finds that a 10 percent ratings were 
properly assigned for the entire period from the date of 
service connection, April 28, 1998.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to increased schedular 
disability ratings for his service-connected right and left 
carpal tunnel syndrome.  The matter of extraschedular ratings 
will be addressed below.

3.  Entitlement to an increased disability rating for 
service-connected left ear hearing loss, currently evaluated 
as noncompensably disabling.

Pertinent law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set out above and will not be 
repeated.

Specific rating criteria

Evaluations of unilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I for essentially normal acuity through 
level XI for profound deafness.  Tables VI and VII as set 
forth in 38 C.F.R. § 4.85 are used to calculate the rating to 
be assigned. 38 C.F.R. § 4.85 (2004).

In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  In 
such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
level X or XI.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2004).

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids, and 
hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim for entitlement to 
service connection for left ear hearing loss was received in 
May 1998, prior to the date that the amended regulations 
became effective.  Thus, the veteran's claim will be 
evaluated in accordance with both versions of the 
regulations.

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately. 

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral. That numeral will then be elevated to the next 
higher Roman numeral. Each ear will be evaluated separately.

Analysis

Assignment of a diagnostic code

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts, supra.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio, supra.

The veteran's hearing loss is currently rated under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004) [hearing impairment].  
Diagnostic Code 6100 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the disability at issue (hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6100.

Schedular rating

Applying the findings of August 1998 and January 2003 VA 
audiological examinations to the rating criteria for hearing 
impairment, the Board concludes that there is no basis for a 
rating assignment in excess of the currently assigned 
noncompensable left ear hearing loss evaluation at this time.  
Audiometric testing conducted during these examinations 
clearly shows that the veteran is not deaf in both ears, and 
he does not contend otherwise.  As such, hearing impairment 
in the nonservice-connected right ear is considered normal 
(level I) for purposes of evaluating the service-connected 
left ear.

The VA examinations in August 1998 and January 2003 show that 
the veteran's left ear manifests an average puretone 
threshold of 47 decibels (August 1998), and 41 decibels 
(January 2003), and speech discrimination of 68 percent 
(August 1998) and 94 percent (January 2003).  Reference to 38 
C.F.R. § 4.85, Table VI, shows the veteran's left ear hearing 
loss to be Level IV impairment at the time of the August 1998 
VA examination.  The January 2003 VA examination shows the 
veteran's left ear hearing loss to be Level I impairment.

As noted above, a maximum 10 percent evaluation is assignable 
only where hearing in the service- connected ear is at level 
X or XI.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2004).  The 
August 1998 and January 2003 VA examinations do not show such 
a level of hearing impairment in the left ear.  In fact, the 
veteran's left ear hearing loss seems to have improved over 
the years.  Accordingly, the schedular criteria for a 
compensable rating are not met.

In short, specific requirements in terms of pure tone 
threshold averages and speech reception test results have not 
been met; the assignment of a compensable rating is therefore 
not appropriate.  The veteran's test results clearly fall 
within the parameters for a zero percent rating under 38 
C.F.R. § 4.85.

As was noted in the law and regulations section above, the 
amended regulations, effective June 10, 1999, added two new 
provisions for evaluating veterans with certain patterns of 
hearing impairment that cannot always be accurately assessed 
under 38 C.F.R. § 4.85 because the speech discrimination test 
may not reflect the severity of communicative functioning 
that some veterans experience.  See 64 Fed. Reg. 25,203 (May 
11, 1999).  Under 38 C.F.R. § 4.86(a), if puretone thresholds 
at each of the specified frequencies (1000, 2000, 3000, and 
4000 Hertz) are 55 dB's or more, an evaluation could be based 
upon either Table VI or Table VIa, whichever results in a 
higher evaluation.  Under section 4.86(b), when a puretone 
threshold is 30 dB or less at 1000 Hertz, and is 70 dB or 
more at 2000 Hertz, an evaluation could also be based either 
upon Table VI or Table VIa, whichever results in a higher 
evaluation.

In this case, the findings of the August 1998 and January 
2003 VA examinations do not show that the provisions of 38 
C.F.R. §§ 4.86(a) or 4.86(b) are met in this case with 
respect to the left ear.  Specifically, neither VA 
examination showed puretone thresholds at each of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 
to be 55 dB's or more; nor did they show a puretone threshold 
at 30 dB or less at 1000 Hertz and 70 dB or more at 2000 
Hertz.  Therefore, the use of Tables VI or VIa is not 
warranted. 

The Board wishes to emphasize that it has no reason to doubt 
that the veteran experiences problems hearing.  This has been 
recognized by VA in the very fact that the veteran's hearing 
loss has been service connected.  However, as explained above 
the outcome of this issue is determined by the audiology 
results.  
See Lendenmann, supra.
Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
left ear hearing loss has not changed appreciably since the 
veteran filed his claim.  There appears to have been no 
findings and no evidence which would allow for the assignment 
of an increased disability rating at any time during the 
period of time here under consideration.    Based on the 
record, the Board finds that a noncompensable disability 
rating was properly assigned for the entire period from the 
date of service connection, April 28, 1998.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to a compensable 
disability rating for his service-connected left ear hearing 
loss.  The benefit sought on appeal is accordingly denied.

Extraschedular rating consideration

For the sake of brevity, the Board will address this aspect 
of all three issues that are the subject of this decision in 
a common discussion.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  The 
RO has not discussed the application of extraschedular rating 
provisions to the veteran's increased rating claims.  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.  In this case, the veteran's 
representative argued for the application of extraschedular 
provisions during the veteran's personal hearing.  See the 
veteran's personal hearing transcript, page 20.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been hospitalized 
for carpal tunnel syndrome or left ear hearing loss in the 
recent or remote past.  Nor is there any evidence of an 
unusual clinical picture, such as the need for repeated 
surgeries.  Indeed, at the time of the November 2002 VA 
examination the veteran was virtually free of clinical 
symptoms of carpal tunnel syndrome, and the August 1998 and 
January 2003 VA audiological examiners did not indicate that 
the veteran's left ear hearing loss was out of the ordinary 
clinically.

There is also no evidence on file that either disability 
markedly interferes with the veteran's employment.  While the 
veteran's left ear hearing loss and carpal tunnel syndrome no 
doubt interfere to some extent with his employability, it is 
not shown that he is restricted in his activities by these 
specific disorders.  Moreover, any such interference is 
reflected in the disability ratings that are currently 
assigned.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a), 4.1. Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The Board accordingly finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  Therefore, referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for service-connected right and left carpal 
tunnel syndrome and left ear hearing loss.


ORDER

Entitlement to an increased disability rating for right 
carpal tunnel syndrome is denied.

Entitlement to an increased disability rating for left carpal 
tunnel syndrome is denied.

Entitlement to an increased disability rating for left ear 
hearing loss is denied.


REMAND

4.  Entitlement to an increased disability rating for 
service-connected low back pain syndrome, currently evaluated 
as 20 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected tinea pedis, currently evaluated as 
noncompensably (zero percent) disabling.

The veteran is seeking entitlement to an increased rating for 
his low back disability, currently evaluated as 20 percent 
disabling under former Diagnostic Code 5295 [lumbosacral 
strain] and tinea pedis, currently evaluated as 
noncompensably disabling under Diagnostic Codes 7813 
[dermatophytosis] - 7806 [dermatitis or eczema].  See 38 
C.F.R. § 4.27 (2004) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further procedural development.  

Regulatory amendments

The pertinent rating criteria for disorders of the spine, 38 
C.F.R. § 4.71a, were revised effective September 26, 2003, 
during the course of this appeal.  
See 68 Fed. Reg. 51454 (August 27, 2003).  These revised 
criteria have not been applied by the RO, and the veteran has 
not been furnished notice of the changes.  

[The Board observes in passing that revisions to the VA skin 
regulations, 38 C.F.R. § 4.118, were furnished to the veteran 
in July 2003.]

Additionally submitted evidence

The file contains recent medical additional treatment records 
from the VA Medical Center in Chicago, Illinois (Hines) 
received in April 2005.  These records were not previously 
associated with the veteran's claims file, and are relevant 
to the veteran's increased rating claim for service-connected 
tinea pedis.  This evidence has not been considered by the 
RO, and though obtaining a waiver for these records was 
alluded to during the veteran's April 2005 hearing, no waiver 
of initial RO consideration is currently of record.  See 38 
C.F.R. §§ 19.31, 20.1304 (2004) and the veteran's hearing 
transcript at 3 and 5.  Without an oral waiver of initial RO 
consideration during the April 2005 hearing or a written 
waiver of such with the submission of the additional 
treatment records, this case must be returned to the agency 
of original jurisdiction for readjudication.  See Disabled 
American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 
2003) [VA regulation allowing the Board to consider 
additional evidence without remanding case to the agency of 
original jurisdiction for initial consideration was invalid].

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  The veteran should be informed of 
the most recent change in the 
regulations governing disorders of the 
spine.  In conjunction with such 
notification, the veteran should be 
provided with a copy of the revised 
regulations, and he should be informed 
that he may submit additional evidence 
that addresses the revised 
regulations.

2.  VBA should then readjudicate the 
veteran's claims of entitlement to 
increased disability ratings for low 
back pain syndrome and tinea pedis in 
light of all of the evidence of 
record, including the updated 
treatment records from the Hines VAMC.  
If the claims remain denied, in whole 
or in part, VBA should provide the 
veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board 
for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


